Citation Nr: 0008413	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-05 228A	)	DATE
	)
	)


THE ISSUES

1.  Whether a December 10, 1997, decision of the Board of 
Veterans' Appeals (Board) denying a petition to reopen a 
claim of entitlement to service connection for a low back 
disorder should be revised or reversed on the grounds of 
clear and unmistakable error.

2.  Whether a December 10, 1997, decision of the Board 
denying a petition to reopen a claim of entitlement to 
service connection for a disorder of the knees should be 
revised or reversed on the grounds of clear and unmistakable 
error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans





INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes before the Board from an April 1998 motion 
from the veteran for revision or reversal on the grounds of 
clear and unmistakable error (CUE) of a December 1997 
decision of the Board which denied the above-noted claims.


FINDINGS OF FACT

1.  In a December 1997 decision, the Board found that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for low back and bilateral 
knee disorders.  

2.  In an April 1998 motion for revision or reversal of the 
Board's December 1997 decision, the veteran has not pointed 
to any error of fact or any error in the application of the 
law in the December 1997 decision. 


CONCLUSION OF LAW

The allegations advanced in the veteran's April 1998 motion 
for revision or reversal of the Board's December 10, 1997, 
decision denying a petition to reopen claims of entitlement 
to service connection for low back and bilateral knee 
disorders do not meet the pleading requirements for a valid 
claim of CUE.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 
C.F.R. §§ 20.1403(d)(3), (e) and 20.1404(b) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

In a December 10, 1997, decision, the Board found that new 
and material evidence had not been submitted to reopen claims 
of entitlement to service connection for low back and knee 
disorders.  At that time, the Board had before it evidence 
which included, inter alia, a prior final RO rating decision 
finding that new and material evidence had not been submitted 
to reopen claims of entitlement to service connection for low 
back and bilateral knee disorders and the veteran's 
subsequent testimony presented at a personal hearing at the 
RO in February 1994.  

In April 1998, the veteran filed a motion for reconsideration 
of the December 1997 Board decision.  He stated that he would 
not discuss the particulars of the case at present.  In an 
April 1998 informal hearing presentation, the veteran's 
representative stated that the veteran alleged error in the 
Board's December 1997 decision, and that he espoused the 
veteran's contentions.

The veteran's motion for reconsideration was denied by the 
Board in August 1998 and he was notified that his statement 
was being construed as a request for revision of the December 
1997 Board decision on the grounds of CUE.  In April 1999, 
the Board notified the veteran that, despite the August 1998 
letter, it would not consider his motion for reconsideration 
as a motion for CUE unless he informed VA within 60 days that 
he wanted it to be construed as a motion for CUE.  The 
veteran was provided a copy of the final CUE regulations.  He 
thereafter replied in May 1999 that he wished the Board to 
continue with his CUE motion.  In August 1999, the Board 
forwarded a copy of the veteran's CUE motion to his 
representative, and provided an opportunity to file a 
response.  

After review of the claims folder, in November 1999 the 
veteran's representative responded that the Board erred in 
its December 1997 decision by failing to reopen the claims of 
entitlement to service connection for back and bilateral knee 
disorders.  He recounted the evidence that was of record at 
the time of the Board's decision and argued that the 
veteran's February 1994 testimony, which included more 
specific information in reference to sustaining trauma during 
combat, was new and material evidence sufficient to reopen 
the claims.  He noted that the Board deemed the veteran's 
testimony as insufficient to reopen the claims because "when 
viewed in the context of all the evidence, [it] lacks 
sufficient weight or significance to raise a reasonable 
possibility of a change in the April 1981 rating decision."  
The representative stated that the Board used the Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), standard governing new and 
material evidence in adjudicating the veteran's claims, which 
was held to be inconsistent with 38 C.F.R. § 3.156 and 
overruled by the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) in Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).  In conclusion, the representative stated 
that the "evidence submitted was sufficient to reopen his 
claim, and that the Board was in error by failing to grant 
benefits sought on appeal."


II.  Legal analysis

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  38 C.F.R. 
§ 20.1400.  A party disagreeing with the Board's denial of a 
motion for revision based on clear and unmistakable error in 
a prior Board decision can appeal that determination to the 
U.S. Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals).  38 U.S.C.A. 
§ 7111; 38 C.F.R. §§ 20.1400, 20.1409(d).

A claim of clear and unmistakable error is not a claim or 
application for Department of Veterans Affairs (VA) benefits.  
Therefore, duties associated with such claims or applications 
are inapplicable, including notification under 38 U.S.C.A. 
§ 5103(a) of the existence of evidence which might complete a 
claimant's application for benefits, the requirements of 
well-groundedness and the VA's duty to assist in the 
development of such claims.  38 C.F.R. § 20.1411(c) and (d).  
In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b), nor the provisions for reopening claims 
on the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108 apply to clear and unmistakable error claims.  38 
C.F.R. § 20.1411(a) and (b).  A clear and unmistakable error 
motion is not an appeal and therefore, with certain 
exceptions, it is not subject to the provisions of 38 C.F.R. 
Parts 19 and 20, which pertain to the processing and 
disposition of appeals.  38 C.F.R. § 20.1400.  Additionally, 
Board decisions which have been appealed to and decided by a 
court of competent jurisdiction and decisions on issues which 
have been subsequently decided by a court of competent 
jurisdiction are not subject to review on the basis of clear 
and unmistakable error in Board decisions.  38 C.F.R. 
§ 20.1400(b).

VA regulations define what constitutes clear and unmistakable 
error and what does not, and they provide in pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b)  Record to be reviewed.  -  (1) 
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.  

(2)  Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.
. . . 

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not 
clear and unmistakable error.  

(1)  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in the Board 
decision.  

(2)  Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  

(3)  Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

§ 20.1404  Rule 1404.  Filing and 
pleading requirements; withdrawal.

. . . 

(b)  Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non 
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be denied.

38 C.F.R. §§ 20.1403, 20.1404 (1999).

The veteran is correct that the Board did not apply Hodge 
when it denied his claims in December 1997.  In Hodge, the 
Federal Circuit held that in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991), the United States Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
(Court) impermissibly ignored the definition of "material 
evidence" adopted by VA under 38 C.F.R. § 3.156(a) as a 
reasonable interpretation of an otherwise ambiguous statutory 
term (found under 38  U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin and 
related cases, see e.g. Sklar v. Brown, 5 Vet. App. 140, 145 
(1993), Robinette v. Brown, 8 Vet. App. 69 (1995) and Evans 
v. Brown, 9 Vet. App. 273 (1996), that required reopening of 
claim on the basis of "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the case was 
declared invalid.  Thus, the Federal Circuit held in Hodge 
that the legal standard that remains valid was that 
contemplated under 38 C.F.R. § 3.156(a) that requires that in 
order for new evidence to be material, the new evidence 
should "bear[ ] directly and substantially upon the specific 
matter under consideration . . . [and must be] so significant 
that it must be considered in order to fairly decide the 
merits of the claim."

However, as noted above, review for clear and unmistakable 
error in a prior Board decision must be based on the record 
and the law that existed when that decision was made.  38 
C.F.R. § 20.1403(b) (1999).  Furthermore, CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e) (1999).  
Consequently, since Hodge was decided on September 16, 1998, 
it is an interpretation of the law governing new and material 
evidence that did not exist at the time of the Board decision 
in December 1997.  The Board applied the law as it existed 
prior to the holding of Hodge.  The veteran's contention, 
therefore, is insufficient to satisfy the criteria for a 
motion for revision of the prior Board decision on the basis 
of clear and unmistakable error.  See 38 C.F.R. §§ 20.1403(e) 
(1999).

The veteran also asserts that his testimony presented in 
February 1994 was new and material evidence sufficient to 
reopen the claim.  In essence, he argues that the Board 
weighed and evaluated the evidence incorrectly.  He argues 
that the Board should have interpreted the evidence 
differently.  Such contentions, likewise, are insufficient to 
satisfy the criteria for a motion for revision of the prior 
Board decision on the basis of clear and unmistakable error.  
See 38 C.F.R. §§ 20.1403(d)(3) (1999).

Because the allegations advanced in the veteran's April 1998 
motion either do not meet the pleading requirements to set 
forth clearly and specifically the alleged CUE of fact or law 
in the Board decision or because, at best, the allegations in 
the motion express no more than a disagreement with how the 
facts were weighed or evaluated or indicate that there has 
been a change in the interpretation of a statute or 
regulation, the April 1998 motion for revision or reversal of 
the Board's December 1997 decision based on CUE must be 
denied.  38 C.F.R. §§ 20.1403(d)(3), (e), 20.1404(b) (1999).


ORDER

The April 1998 motion for revision or reversal on the basis 
of clear and unmistakable error in a December 10, 1997, Board 
decision denying a petition to reopen a claim of entitlement 
to service connection for a low back disorder 
is denied.

The April 1998 motion for revision or reversal on the basis 
of clear and unmistakable error in a December 10, 1997, Board 
decision denying a petition to reopen a claim of entitlement 
to service connection for a disorder of the knees
is denied.


		
	P.M. DILORENZO
Acting Member, Board of Veterans' Appeals

 


